The material averments in the bill and answer, are sufficiently
stated in the opinion of the court, which was delivered,
by Thompson, J.
— The complainant entered into a contract Avith the respondents on the 7th of April 1858, in which it was recited, that “whereas the Fayette County Railroad Company have determined to select grounds for a depot and station-house, on the land of the said John Gallagher in the borough of Union-town, Fayette County,” it was agreed in consideration of the advantages to complainant, and one dollar, to grant a right of way three rods wide over his land for the construction of the road “into, across, and from said depot, at the northern and southern end,” and also, to convey one and a half acres of land for the purposes of a depot and station. The complainant’s bill charges breaches of the contract in several particulars, but especially, in that the company have purchased another lot of ground Avhereon to erect a depot and other buildings, and threaten to erect them there, and pray that they may be restrained from erecting depot buildings on any other than the acre and a half of the complainant, and that they be compelled to relocate their road, so as to pass directly through the acre and a half, as it is alleged they agreed to do.
The defendants in their answer deny any breach of contract, and insist, that they still intend to use the ground contracted to be conveyed for a depot for that purpose, and that their location of the road is not in violation of the contract. These are the general features of the controversy, and it is so obviously a case for redress at law or by the special remedy provided in the act of incorporation, that we do not deem it necessary to state the case more fully. ■ It would exceed all precedent to restrain a railroad company from progressing Avith their work, because they may have violated some contract with some one Avith whom they may have bargained. If the track of the road has been laid down in violation of the bargain, a court of law will redress it; and if ground be used in violation of permission, or Avithout the right being acquired according to law, there are appropriate remedies to redress the wrong, under the contract or under the Act of Assembly for assessing damages. If the company do not use the acre and a half for a depot, the complainant will not be obliged to convey it, or if they use and occupy it under the permission to enter on it given by the contract, they must pay for it or give it up.
We said in Pusey v. Wright, 7 Casey 387, that we would not *104for a breach of contract restrain the company from the use of the road. This case presents about the same proposition; that is to say, to restrain the respondents from erecting works elsewhere, supposed to be more useful and proper than those at first intended. We must leave the complainant to his remedy at law, or under the Act of Assembly, and if he has suffered damages for breach of contract the law will redress him.
Bill dismissed at the costs of complainant.